Title: From Thomas Jefferson to James Lyle, 17 March 1800
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Philadelphia Mar. 17. 1800.

I wrote you before I left home informing you of the unlucky error I had committed in not selling my tobo. of 98.99. in May when I was offered 11. D. in Richmond: but believing it would be higher in the fall as usual, and unaware of the effect of the non-intercourse law, I kept it; & after bringing it here to lessen my loss, I have only lately been able to sell it for 7. Doll. at long instalments, running on to 10. months. it will not be therefore till September & October that the money will come in so as to enable me to pay what it was destined to pay last year. in the mean time the tobacco of 1799.1800. is now on hand for the paiment of 1800. that of the present year shall be sacredly applied to the paiment of the next year, and so on till the whole be paid at the rate of 1000. D. a year, for under present circumstances I do not see that I can accomplish more. I must continue to ask time for disposing of my crop to the best advantage, still punctually applying it to it’s object whenever it does come in. at the time above-mentioned I will take care to place in your hands an order to recieve 1000. D. and should the non-intercourse law be terminated by an accomodation with France, so as to give a spring to prices, I may by the same time be able to make paiment of the same sum for the present year. I am with great and constant esteem Dear Sir
Your affectionate friend & humble servt

Th: Jefferson

